Citation Nr: 0803868	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-43 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling for 
instability, and 10 percent disabling for limitation of 
extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.
This matter comes before the Board of Veterans' Appeals 
(Board) from a January  2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a left knee 
disability, then rated as 10 percent disabling based on 
instability.

In April 2006, the RO awarded a separate 10 percent rating 
for limitation of extension, effective February 24, 2005.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the time period extending from the date that the 
veteran filed his claim for an increased rating on August 15, 
2003, until February 23, 2005, the veteran's left knee 
disability was manifested by subjective complaints of pain, 
popping, clicking, and giving way, and objective findings of 
degenerative arthritis, effusion, extension to 0 degrees, 
flexion limited to no more than 110 degrees, mild crepitus, 
and no more than slight instability.  There was no clinical 
evidence of locking.

2.  Since February 24, 2005, the veteran's left knee 
disability has been manifested by subjective complaints of 
pain, popping, clicking, and giving way, and objective 
findings of extension to 10 degrees, flexion limited to no 
more than 120 degrees with pain, mild crepitus, effusion, 
degenerative arthritis, and no more than slight instability.  
There is no clinical evidence of locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

2.  Since August 15, 2003, the criteria for a 10 percent 
rating, but no more, for left knee arthritis with 
noncompensable limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DC 
5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In increased rating claims, the Board must consider 
entitlement to staged ratings for different degrees of 
disability during the period under consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  
38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The regulations regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding if separate compensable 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg at a 
compensable level, the limitations must be rated separately 
to adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

The veteran's knee disability has been rated 10 percent 
disabling under DC 5257 (other impairment of the knee) and 10 
percent disabling under DC 5261 (limitation of extension).  
Diagnostic Codes 5010 (traumatic arthritis), 5003 
(degenerative arthritis), and 5260 (limitation of flexion of 
the leg) are also applicable in this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, on VA examination in February 2005, the veteran 
expressly denied experiencing any locking or giving way of 
the left knee.  Additionally, the veteran's VA examination 
report and other medical records are negative for any 
objective evidence of dislocation or locking, or of ankylosis 
or impairment of the tibia and fibula.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  

In this case, VA treatment records dated from August 2003 to 
September 2004 show that the veteran complained that he had 
trouble walking and bearing weight on his left knee.  He also 
noted that at times his knee felt unstable as though if it 
might "give way."  These records, however, are negative for 
any clinical findings of instability.  

On VA examination in November 2003, the veteran complained 
that his left knee hurt most of the time, including at night 
when he "turned the wrong way" in bed.  The veteran also 
noted that his knee had a tendency to swell up after he had 
been on his feet for two to three hours.  Nonetheless, the VA 
examiner found that the veteran's gait, stance, and knee 
alignment were normal, and that there was no clinical 
evidence of effusion.  Additionally, the veteran's Spurling, 
McMurray, valgus and varus stress, Lachman, pivot shift, and 
drawer test results were all negative with regard to 
instability and other knee problems.  

In August 2004, the veteran submitted a statement indicating 
that his left knee was unstable and had a tendency to "give 
out."  However, on VA examination in August 2005, the 
veteran expressly denied any problems with his left knee 
giving way.  Physical evaluation at that time was negative 
for laxity, and no instability was noted.  Given the lack of 
clinical evidence of instability, the Board, while  
sympathetic to the veteran's complaints, nonetheless finds 
that the veteran's knee impairment does not qualify as 
moderate recurrent instability.  Therefore, the Board finds 
that he is not entitled to a rating higher than 10 percent 
under DC 5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

The record reflects that the veteran underwent an X-ray 
examination on August 15, 2003, which showed moderately 
severe degenerative arthritis with loss of medial joint space 
in his left knee.  VA treatment records dated from August 
2003 to September 2004 reveal that the veteran complained of 
progressively worsening left knee pain, accompanied by 
popping and clicking.  Physical examination conducted in 
August 2003 showed mild effusion in the left knee and a range 
of motion from 0 to 115 degrees.  In September 2004, the 
veteran's VA medical provider noted that he might be a 
candidate for total knee replacement surgery.  However, the 
veteran declined surgery and has continued to treat his knee 
pain with over-the-counter medications.  

The veteran underwent VA examinations in November 2003 and 
February 2005.  Testing in November 2003 revealed a range of 
motion from 0 to 125 degrees.  Although at that time the VA 
examiner found no evidence of effusion, he nonetheless noted 
that that x-rays taken of the veteran's knees in August 2003 
showed arthritis and lost medial joint space in both knees.  

On examination dated in February 24, 2005, the veteran had 
range of motion to 120 degrees, with pain and crepitus.  
Passive range of motion was to 125 degrees.  An addendum from 
the VA examiner received in July 2005 notes that extension of 
the left knee was limited to 10 degrees. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  As 
noted above, the veteran was noted to have range of motion 
from 0 to 110 degrees in August 2003, from 0 to 125 degrees 
in November 2003, and from 0 to 120 degrees in February 2005.  
Flexion limited at most to 110 degrees does not warrant a 
compensable rating under DC 5260.  

Additionally, the clinical evidence of record from the date 
of the veteran's initial claim, August 15, 2003, until 
February 23, 2005 is negative for any findings of limitation 
of extension.  Therefore, a compensable rating is not 
warranted for limitation of extension under DC 5261 during 
this time period.

However, the evidence of record since February 24, 2005, does 
support a compensable rating under DC 5261.  The evidence 
includes the addendum from the VA examiner indicating that 
the veteran's left knee had limited extension to 10 degrees.  
Extension limited to 10 degrees warrants a 10 percent 
disability evaluation under DC 5261.  The veteran is 
currently rating at 10 percent disability for limitation of 
extension under DC 5261, effective February 24 2005.  Because 
the veteran's limitation of extension has not been shown to 
exceed 10 degrees at any time since this date, the Board 
finds that an increased rating under DC 5261 is not 
warranted.  

Given that the veteran does not meet the criteria for a 
compensable rating under 
DC 5260, General Counsel Precedent Opinion VAOPGCPREC 9-2004 
is not applicable and separate ratings cannot be assigned 
because the criteria for a compensable rating under both DC 
5260 and DC 5261 are not met.  In the present case, while 
there is a basis for a compensable rating under DC 5261, a 
separate rating is not warranted under DC 5260.  

The Board has considered whether the veteran is entitled to a 
separate rating for arthritis at any time since his initial 
date of claim on August 15, 2003.  In order to be eligible 
for a separate rating under the diagnostic codes for 
arthritis, the veteran must not qualify for compensation 
under the diagnostic codes pertaining to limitation of 
motion.  38 C.F.R. §§ 4.71a, 5003, 5010.  

While the veteran did not have compensable limitation of 
extension before February 24, 2005, he was shown to have 
arthritis prior to that date.  Specifically, an X-ray 
examination dated in August 15, 2003, revealed moderately 
severe arthritis and the loss of medial joint space in the 
veteran's left knee.  Where there is limitation of motion, 
but the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X-ray confirmation of 
the affected joint will warrant a 10 percent rating under DC 
5003.  38 C.F.R. § 4.71a, DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  As noted above, the 
knee is considered a major joint.  In this case, the veteran 
almost has full range of motion in his left knee.  However, 
the veteran's symptoms, including his complaints of chronic 
pain, popping, clicking, and giving-way of his left knee 
accompanied by objective findings of mild crepitus, effusion, 
and mild instability, show a noncompensable level limitation 
of motion as to invoke the aforementioned portion of DC 5003, 
based on minimal (noncompensable) limitation of motion.  On 
this basis, the Board finds that, because the arthritis of 
the left knee was first demonstrated by X-ray examination on 
August 15, 2003, the veteran is entitled to a 10 percent 
rating for arthritis as of that date.

Additionally, because the evidence of record supports the 
RO's finding of a 10 percent rating for limitation of 
extension effective February 24, 2005, the Board finds that 
the veteran has not been entitled to a separate compensable 
rating for arthritis at any time since that date because the 
rating for arthritis cannot be combined with a rating based 
on limitation of motion.  38 C.F.R. §§ 4.71a, 5003, 5010 
(2007).  Thus, although the RO assigned a separate 10 percent 
rating for athritis with noncompensable limitation of motion, 
effective December 27, 2004, the Board finds that separate 
rating should have been assigned effective August 15, 2003.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in February 2005, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  The veteran contends that his left 
knee disability flares up with prolonged walking, stair 
climbing, and cold weather.  However, even if the veteran 
does experience occasional flare-up of his left knee 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the left 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5257.  Nor has the 
veteran been entitled to more than the current 10 percent 
rating under DC 5261 for limitation of extension at any time 
since the initial grant on February 24, 2005.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the Board finds that the veteran 
is entitled to a separate 10 percent rating for arthritis 
under DC 5010 for the time period beginning on August 15, 
2003.  Compensation for arthritis, however, is limited to the 
time period ending February 24, 2005, the effective date of 
the veteran's compensable rating for limitation of extension.  

As the preponderance of the evidence is otherwise against any 
other claim for an increased rating, those claims for 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003,  rating 
decisions in January 2004 and April 2006, and a statement of 
the case in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a left knee instability, currently 
rated 10 percent disabling under DC 5257 is denied.

A separate 10 percent rating for right knee degenerative 
joint disease with noncompensable limitation of motion is 
granted under DC 5010-5260 for the period beginning August 
15, 2003, and ending February 23, 2005.

An increased rating for a left knee degenerative joint 
disease with limitation of extension, currently rated 10 
percent disabling under DC 5010-5261 as of February 24, 2005, 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


